SECURITIES AND EXCHANGE COMMISSION FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VOICESERVE, INC. (Exact Name of Small Business Issuer in its Charter) DELAWARE (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) Cavendish House 369 Burnt Oak Broadway Edgware, Middlesex HA8 5AW Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Cavendish House 369 Burnt Oak Broadway Edgware, Middlesex HA8 5AW (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW & JACLIN, LLP 195 Route 9 South, Suite 204 Manalapan, NJ 07726 TELEPHONE NO.: (732) 409-1212 FACSIMILE NO.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration fee Common Stock, par value $0.001 2,335,550(1) $1.00 $2,335,550 $71.70 Common Stock, par value $0.001 1,644,050 $1.00 $1,644,050 $50.47 Total 3,979,600 $3,979,600 $122.17 (1) The shares of our Common Stock being registered hereunder are being registered for resale by the selling securityholders named in the prospectus. For purposes of estimating the number of shares of our Common Stock to be included in this registration statement, we calculated a good faith estimate of the number of shares that we believe may be issuable pursuant to the equity line financing to account for market fluctuations. (2) The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(c). Our Common Stock is registered under Section 12(g) of the Securities Exchange Act of 1934, as amended, and can be traded on the over-the-counter market on the OTC Bulletin Board under the symbol “VSRV.” As of October 1, 2007, the Company’s shares closing bid price was $1.00. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. Table of Contents VOICESERVE, INC. 3,979,600 SHARES OF COMMON STOCK This prospectus relates to the resale of up to2,335,550 shares of our Common Stock, par value $.001 per share (“Common Stock”) issuable to Dutchess Private Equities Fund, Ltd. (“Dutchess” or the “Selling Securityholder”) and 1,644,050 shares of our common stock owned by two existing stockholders, collectively the "selling securityholders". The Selling Securityholders may sell their common stock from time to time at prevailing market prices. Our common stock is registered under Section 12(g) of the Securities Exchange Act of 1934, as amended, and is quoted on the over-the-counter market and prices are reported on the OTC Bulletin Board under the symbol “VSRV.” As of October 1, 2007 the Company’s shares closing bid price was $1.00. THIS COMPANY IS CONSIDERED TO BE IN UNSOUND FINANCIAL CONDITION. PERSONS SHOULD NOT INVEST UNLESS THEY CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENTS. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON . Neither the securities and exchange commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: October, 2007 Table of Contents TABLE OF CONTENTS PAGE PART I Summary Information and Risk Factors 1 Plan of Distribution 7 Legal Proceedings 8 Directors, Executive Officers, Promoters and Control Persons 8 Security Ownership of Certain Beneficial Owners and Management 9 Description of Securities 10 Interests of Named Experts 11 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 11 Organization Within Last Five Years 12 Description of Business 12 Management’s Discussion and Analysis 15 Description of Property 18 Certain Relationships and Related Transactions 18 Market for Common Equity and Related Stockholder Matters 19 Executive Compensation 20 Changes in and Disagreements with Accountants 21 Financial Statements F-1 PART II Item 24. Indemnification of Directors and Officers II-1 Item 25. Other Expenses of Issuance and Distribution II-1 Item 26. Recent Sales of Unregistered Securities II-1 Item 27. Exhibits. II-4 Item 28. Undertakings. II-4 Signatures II-6 Table of Contents ABOUT OUR COMPANY Voiceserve, Inc. (formerly known as 4306, Inc.) was incorporated on December 9, 2005, under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. Prior to February 20, 2007, we had been in the developmental stage since inception and had no operations to date other than issuing shares to our original shareholder. On February 20, 2007, pursuant to a Stock Purchase Agreement and Share Exchange between Voiceserve Limited, a United Kingdom corporation, and us (the "Agreement"), we obtained all of the issued and outstanding shares of Voiceserve Limited. Pursuant to the Agreement, Voiceserve Limited became our wholly owned subsidiary. Now through Voiceserve Limited, we are a development stage company. Pursuant to this Agreement, we changed our name to Voiceserve, Inc. On September 28, 2007, Voiceserve, Inc. (“Voiceserve”) entered into a non-binding term sheet with VoipSwitch, Inc. (“VoipSwitch”) for the proposed acquisition of all ordinary shares that have been issued by VoipSwitch. Pursuant to the proposed term sheet, Voiceserve shall acquire the entire issued share capital of VoipSwitch for a consideration price of U.S. $3,000,000.The non-binding term sheet is subject to the following conditions: (i) the completion of satisfactory due diligence of VoipSwitch; (ii) confirmation that the net profit figure for VoipSwitch for the year 2006 was not less than U.S. $450,000; (iii) there is no material change or trading position of VoipSwitch; (iv) all issued shares are free and clear of any and all encumbrances; (v) the transfer of all assets and intellectual property to Voiceserve; and (vi) the entry of a fully binding definitive share purchase agreement. VoipSwitch has agreed to permit Voiceserve and its professional advisors to have full access to the books and records of VoipSwitch to enable the due diligence and audit process to be completed and Voiceserve agreed to sign any reasonable confidentiality assurances required by VoipSwitch. Despite this non-binding term sheet, there is no assurance that Voiceserve and VoipSwitch will be able to conclude and enter into a definitive share acquisition agreement. We are located in London, England and we develop easy-to-use features for callers to communicate in more ways, more affordably and with better sound quality than ever before. Our software allows us to offer global consumers, superior-quality voice calls over the Internet and from mobile phones. Superior sound quality, nearly limitless growth capability and low barriers to entry, are positive features of our business model. To benefit from our calls, users need simply to purchase any of our products ranging from the SIM to the USB handset. We are cross-compatible for a wide range of different computer platforms and devices including Windows, and Pocket PC and most Mobile phones. Our users enjoy unlimited mobility and can log in to their own account and access their contact list from any laptop, PocketPC or PDA worldwide. Our objective is to market the products and service and to offer it worldwide under the “Voiceserve” brand name. We expect to derive our revenue from the sale of our products and services.
